Citation Nr: 1743755	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  His service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea; however, he has claimed that he did not know about sleep apnea or its symptoms while in service.  He has also reported that he had symptoms, such as bouts of insomnia, restlessness, and falling asleep on the job, since his discharge from service.  Although the Veteran does have a current diagnosis of sleep apnea, the evidence is insufficient to determine whether the disability is related to his military service, to specifically include whether is earlier reported symptoms would have been indicative of a disability.  The Board notes that the Veteran has also been documented as having other sleep impairment attributable to his service-connected PTSD. Therefore, the Board finds that a VA examination and medical opinion are needed to determine the etiology of the Veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the development requested above, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current sleep apnea manifested in service or is otherwise related to his military service.  

In rendering this opinion, the examiner should consider the Veteran's contention that he did not seek treatment in service because he did know about sleep apnea or its symptoms.  In this regard, he has stated that it was not a recognized diagnosis at that time.  He or she should also address the Veteran's report that he had symptoms, such as bouts of insomnia, restlessness, and falling asleep on the job, since his discharge from service.  In so doing, the examiner should discuss whether the reported symptomatology would be indicative of sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




